DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is a Non-Final First Office Action in response to the claims filed January 7, 2022; claims 1-20 are pending and will be prosecuted on the merits.  

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120, 121 and 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed applications, Application No. 16,940,133, Application No. 29/707,724, Application No. 16/292,697 and Provisional Application No. 62/240,967, fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. Applications ‘133, ‘724, ‘697 and ‘967 all fail to disclose that the shoulder strap is removably attached to the waist strap and fail to disclose that the shoulder strap includes an overstrap configured to extend over the pouch.  Additionally, Applications ‘133, ‘724, ‘697 and ‘967 all fail to disclose that the wrap is reversible such that the block may be secured over a right torso area or an opposite left torso area of the patient and also fail to disclose that the block comprises an inelastic material. In addition, Applications ‘133, ‘724, ‘697 and ‘967 all fail to disclose that the pouch is configured to allow for repositioning of the non-compressible block within the pouch by pressing on the outside of the pouch to move the block  Accordingly, claims 6-8, 11, 14, 18, and 20 are not entitled to the benefit of the prior applications. 

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Reference characters 1032A and 1032B.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 7 and 18 are objected to because of the following informalities:  claims 7 and 18 state “comprises on overstrap”, the Examiner suggests “on” should be changed to –an--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 8-9 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 8 states “The apparatus of Claim 8” and therefore claim 8 is dependent upon itself.  Similarly, claim 9 states “The apparatus of Claim 9” and therefore claim 9 is dependent upon itself.  For the purposes of compact prosecution, the Examiner is interpreting claim 8 to be dependent upon claim 7 and interpreting claim 9 to be dependent upon claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4-5, 10-17 and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fei Hong (CN 202722580) (see English Translation of CN202722580; where the Examiner notes all paragraph citations with respect to Fei Hong are referring to the paragraphs in the English Translation).
Regarding claim 1, Fei Hong discloses an apparatus for applying adjustable pressure to a torso area of a patient (Figures 1-2), the apparatus comprising: a wrap configured to be worn by the patient (Ref 4, 5, 6, 7; where Ref 4, 5, 6 are placed around a patient’s chest/torso), the wrap comprising a waist strap (Ref 4, 5, 6; where portions of Ref 4, 5, 6 can be positioned near a user’s waist and are therefore interpreted as a waist strap), a shoulder strap (Ref 7; where Ref 7 can be positioned near a user’s shoulder and is therefore interpreted as a shoulder strap) and a pouch (Ref 3), with the waist strap configured to extend around a torso of the patient (Ref 4, 5, 6; where Ref 4, 5, 6 are capable of extending around a torso of the patient), the shoulder strap configured to extend over a shoulder of the patient (Ref 7; where Ref 7 is capable of extending over a shoulder of the patient) and attach to the waist strap (Ref 7, 4, 5; 6, where Figure 1 shows Ref 7 is attached to Ref 4, 5, 6), and the pouch configured to be positioned over a torso area of the patient (Ref 3; where Ref 3 is attached to Ref 4, 5, which is capable of being placed over a torso, therefore, Ref 3 is capable of being positioned over a torso area of the patient); and a block (Para [0013], [0021], [0028]-[0030] of English Translation; where the sandbag is being interpreted as the block), wherein the pouch is configured to receive the block therein and to secure the block over the torso area of the patient (Ref 3, Para [0013], [0021], [0028]-[0030]of English Translation; where the sandbag is positioned within the pouch; where the pouch is capable of being positioned over the torso area of the patient and therefore the pouch is capable of securing the block over the torso area of the patient) to thereby apply a pressure by the block to the torso area of the patient (Ref 4, 5, 6, 3; Para [0013], [0021], [0028]-[0030] of the English Translation; where the wrap Ref 4, 5 is wrapped around a patient and straps Ref 6, 7, 2 are used to connect the wrap around the body and therefore apply a pressure to the block (i.e. the sandbag) which applies a pressure to the torso area of the patient that it is positioned around), wherein the torso area of the patient is one among a plurality of torso areas of the patient over which the block may be secured within the pouch (Ref 4, 5, where the device is capable of being positioned over the right or left shoulder and therefore the torso area under the pouch is one among a plurality of torso areas over which the block may be secured within the pouch to).  
Regarding claim 2, Fei Hong discloses that the shoulder strap is configured to be adjusted to adjust the pressure applied by the block to the torso area of the patient (Ref 7; where the straps can include Velcro and can be connected/disconnected and are therefore adjustable straps that can adjust the pressure applied by the block to the torso area).  
Regarding claim 4, Fei Hong discloses that the waist strap is configured to be adjusted to adjust a compression applied by the wrap to the torso area of the patient (Ref 6; where the straps can include Velcro and can be connected/disconnected and are therefore adjustable straps that can adjust the compression applied by the wrap to the torso area).
  Regarding claim 5, Fei Hong discloses that the waist strap comprises first and second chest pads extending upwardly therefrom and configured to attach to the shoulder strap (Ref 4, 5; where the waist strap includes portions that extend upwardly Ref 4, 5; where portions of Ref 4, 5 can be situated at a patient’s chest and are therefore interpreted as chest pads extending upwardly from the waist strap; where Figures 1-2 show that the upwardly extending portion of Ref 4, 5, are attached to portions that can extend over the shoulder (i.e. the shoulder strap portions Ref 7)).  
Regarding claim 10, Fei Hong discloses that the shoulder strap comprises the pouch (Ref 7, 3; where Figure 2 shows the pouch Ref 3 is on the shoulder strap).  
Regarding claim 11, Fei Hong discloses that the wrap is reversible such that the block may be secured over a right torso area or an opposite left torso area of the patient (Ref 4, 5; where the wrap is capable of being reversed and placed over the opposite shoulder and is therefore interpreted as being reversible such that the block may be secured over a right or opposite left torso area).  
Regarding claim 12, Fei Hong discloses that the pressure applied by the block is high enough to reduce blood flow to the torso area to stop bleeding but still allow sufficient blood flow to the torso area to allow healing (Para [0010]-[0013], [0021], [0028]-[0030] of English Translation; where the device compresses an incision to stop bleeding and is therefore capable of stopping bleeding but still allow sufficient blood flow to the torso area to allow healing).  
Regarding claim 13, Fei Hong discloses that the torso area of the patient comprises a surgical incision site (Para [0028]; where the block can compress an incision to stop bleeding).  
Regarding claim 14, Fei Hong discloses that the block comprises an inelastic material (Para [0013], [0021], [0028]-[0030] of English Translation; where the block (i.e. sandbag) is inelastic material).  
Regarding claim 15, Fei Hong discloses that the pouch is further configured to receive a filler block (Ref 3; where the Examiner notes that the filler block is not positively claimed; where the pouch is capable of receiving a filler block).  
Regarding claim 16, Fei Hong discloses an apparatus for applying adjustable pressure to a torso area of a patient, the apparatus comprising: the apparatus comprising a waist strap (Ref 4, 5, 6; where Ref 6 can be positioned near a user’s waist and are therefore interpreted as a waist strap), a shoulder strap configured to attach to the waist strap (Ref 7, 4, 5; 6, where Figure 1 shows Ref 7 is attached to Ref 4, 5, 6);  wherein the waist strap and shoulder strap when attached to each other are configured to surround a torso of the patient (Ref 4, 5, 6, 7; where Ref 4, 5, 6 are attached to one another and are capable of being placed around a patient’s chest/torso and secured and therefore the waist strap and shoulder strap when attached to each other are configured to surround a torso of the patient) and a pouch configured to be positioned over a torso area of the patient when the waist strap and shoulder strap are attached to each other and surrounding the torso of the patient (Ref 3; where the pouch Ref 3 is attached to Ref 4, 5 and is capable of being placed over a torso area of a patient when the waist strap Ref 4, 5, 6 and shoulder strap Ref 7 are attached to each other and surrounding a patient); and a non-compressible block (Para [0013], [0021], [0028]-[0030] of English Translation; where the sandbag is being interpreted as a non-compressible block), wherein the pouch is configured to secure the non- compressible block over the torso area of the patient (Ref 3, Para [0013], [0021], [0028]-[0030]of English Translation; where the sandbag is positioned within the pouch; where the pouch is capable of being positioned over the torso area of the patient and therefore the pouch is capable of securing the block over the torso area of the patient), and wherein the shoulder strap is adjustable to adjust a pressure applied by the non-compressible block to the torso area of the patient (Ref 7; where the straps can include Velcro and can be connected/disconnected and are therefore adjustable straps that can adjust the pressure applied by the non-compressible block to the torso area).  
Regarding claim 17, Fei Hong discloses that the torso area of the patient is one among a plurality of torso areas of the patient over which the non-compressible block may be secured within the pouch (Ref 4, 5, where the device is capable of being positioned over the right or left shoulder and therefore the torso area under the pouch is one among a plurality of torso areas over which the non-compressible block may be secured within the pouch to).  
Regarding claim 19, Fei Hong discloses that the shoulder strap comprises the pouch (Ref 7, 3; where Figure 2 shows the pouch Ref 3 is on the shoulder strap).  
Regarding claim 20, Fei Hong discloses that the pouch is configured to allow for repositioning of the non-compressible block within the pouch by pressing on the outside of the pouch to move the block (Ref 3; Para [0013], [0028] of the English Translation; where the pouch is capable of receiving a non-compressible block; where the pouch is made of cotton and is therefore capable of being pressed on the outside to allow for repositioning of the non-compressible block within the pouch).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 3, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fei Hong (CN 202722580) (see English Translation of CN202722580 for paragraph citations) as applied to claims 1, 2 above, and further in view of Altobelli (US 2012/0232578)
Regarding claims 3, 9, Fei Hong discloses all of the claimed limitations above but fails to disclose that the shoulder strap comprises an elastic material.  
However, Altobelli, in the same field of art, namely pressure applying wrap devices, teaches that it is well known for a wrap used to apply pressure to comprise an elastic material such as neoprene; where the elastic strap is configured to be adjusted by stretching the elastic material (Para [0027], [0028]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the material of the shoulder strap of Fei Hong to comprise an elastic material as suggested by Altobelli since such a modification uses a well-known material that is known to provide strength, flexibility with more modest elasticity (para [0028 of Altobelli).

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fei Hong (CN 202722580) (see English Translation of CN202722580 for paragraph citations) as applied to claim 1 above, and further in view of Honneffer (US 4,198,964).
Regarding claim 6, Fei Hong discloses all of the claimed limitations above including a shoulder strap and a waist strap (see claim 1 rejection above) but fails to explicitly discloses that the shoulder strap is configured to be removably attached to the waist strap.  
However, Honneffer teaches a similar device including a wrap configured to be worn by a patient; where Honneffer teaches that the wrap includes a shoulder strap and a waist strap that are configured to be removably attached to one another (Ref 18, 12; 32, 38, 39, 44, 46; where Velcro/tabs are used to fasten the two separate parts of the wrap together)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shoulder strap of Fei Hong to be removably attached to the waist strap as suggested by Honneffer, since such a modification allows the position of the straps relative to one another to be adjusted, helping adjust the tension applied by the device. 

Claim(s) 7, 8, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fei Hong (CN 202722580) (see English Translation of CN202722580 for paragraph citations) as applied to claims 1 and 16 above, and further in view of Abuhamad (US 9,603,602).
Regarding claims 7-8 and 18, Fei Hong discloses all of the claimed limitations above, including a shoulder strap, where a pouch is on the shoulder strap and a block is located within the pouch and additionally discloses that a pressure is applied by a block to a torso area of a patient but fails to explicitly disclose that the shoulder strap further comprises on overstrap configured to extend over the pouch. 
However, Abuhamad teaches a similar device used to apply compression (Ref 200); where a pressure applying member (Ref 220) is placed within a pouch (Ref 240) on a strap (Ref 210); where the pouch additionally has an overstrap (Ref 244) configured to extend over the pouch (Ref 244; where Figure 6 shows that the overstrap is capable of extending over the pouch); where the overstrap is configured to be adjusted to adjust the pressure applied by the block to an area of a patient (Ref 244; Figures 5-6; where the overstrap can be adjusted between open/closed positions and the overstrap allows the pouch to be closed, securing the pressure applying member within the pouch and therefore the overstrap is capable of being adjusted between open and closed configurations to secure and affect (i.e. adjust) the pressure applied by pressure applying member to an area of a patient).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pouch of Fei Hong to include an overstrap configured to extend over the pouch and be adjusted between open/closed positioned in order to adjust the pressure applied by the block within the pouch of Fei Hong as suggested by Abuhamad, since such a modification allows the pouch to securely hold a pressure applying member (i.e. the block) within.  The Examiner additionally notes that one of ordinary skill in the art before the effective filing date of the claimed invention would recognize that the pouch of Fei Hong is located on a shoulder strap and therefore modifying the pouch of Fei Hong to include an overstrap to extend over the pouch as suggested by Abuhamad would result in an overstrap being on the shoulder strap of Fei Hong.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Daneshvar (US 5,514,155) could similarly be used to reject the claims above; where Daneshvar teaches a wrap configured to be worn by a patient, one or more adjustable straps (where one is capable of being placed around a waist and where Daneshvar teaches that the device can be placed around a shoulder/torso and therefore an additional strap can be placed around a shoulder), a pouch and a block that can be placed within the pouch; where the block can apply a pressure to a torso area of a patient.
Shirouzu (US 5,891,070) could similarly be used to reject the claims above; where Shirouzu teaches a wrap that can be applied to the shoulder/chest/torso and includes a shoulder strap, waist strap and a pouch and a block received within the pouch. 
Serola (US 2008/0188788) teaches a wrap, a pouch and a block within the pouch to apply pressure to an area of a patient.
Kuorak (WO2009017442) teaches a wrap including a shoulder strap and an additional strap and a block to apply pressure to an area of a patient.
Hickling (US 10,179,075) teaches a wrap configured to be worn around a patient’s shoulder; where the wrap includes a shoulder strap and an additional strap that is adjustable, where the wrap additionally includes a pocket/panel in a desired place on the shoulder.
Gerhard (US 5,843,008) teaches a wrap, a pouch, a block within the pouch to apply pressure to an area of a patient, and in some embodiments teaches a waist strap and shoulder strap.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN L COLELLO whose telephone number is (571)270-3212. The examiner can normally be reached Mondays 8-5pm, Tuesday-Thursdays 10-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/E.L.C/Examiner, Art Unit 3771                                                                                                                                                                                                        
/ASHLEY L FISHBACK/Primary Examiner, Art Unit 3771                                                                                                                                                                                                        November 16, 2022